Citation Nr: 0406742	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  99-20 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Whether a substantive appeal relative to the veteran's claim 
for service connection for chronic fatigue, various 
undiagnosed illnesses and a mental disorder was timely filed.


REPRESENTATION

Appellant represented by:	Eldon E. Nygaard, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran had active military service, in pertinent part, 
from November 1990 to May 1991, including service in the 
Southwest Asia theater of operations (SWA) from January 1991 
to May 1991.

This appeal arises from a June 1999 determination by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Sioux Falls, South Dakota, that the 
time limit for the veteran to file a substantive appeal on 
the issues noted above had expired.

In an April 2001 decision, the Board denied the veteran's 
appeal of the issue of the timeliness of his substantive 
appeal.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
August 2003 Order, the Court vacated the April 2001 Board 
decision and remanded for further proceedings consistent with 
the Order.

The Court found that the Board failed to discuss adequately 
whether the veteran had filed a Notice of Disagreement (NOD) 
as to a June 1995 RO decision, and what, if any, impact any 
such NOD might have upon the issue before the Board, i.e. the 
filing of a timely Substantive Appeal with regard to a 
subsequent denial of the same claims denied by the RO in its 
June 1995 decision.

With this mandate in mind the Board will address the 
veteran's appeal.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  A rating decision dated in November 1994, by the Sioux 
Falls M&ROC, respectively, denied service connection for 
chronic fatigue and mental disorder, notice of the rating 
decision, including an explanation of appellate rights, was 
properly mailed to the veteran and a notice of disagreement 
NOD was timely filed in January 1995.

3.  A statement of the case (SOC) with respect to the 
November 1994 rating decision was mailed to the veteran and 
his accredited representative in January 1995; no 
communication was received from the veteran or his 
representative thereafter which could be reasonably construed 
as a substantive appeal of the issues involved or a request 
for extension of time for filing a substantive appeal.

4.  A rating decision in June 1995 by the VA Regional Office 
(RO) in Louisville, Kentucky denied service connection for 
conditions including headaches, joint and muscle pain, sleep 
disturbances including night sweats, skin rash, diarrhea, 
mood changes, memory loss and speech impairment, due to an 
undiagnosed illness; and continued the denial of service 
connection for fatigue and mental disorder including as due 
to an undiagnosed illness.  Notice of these rating decisions, 
including an explanation of appellate rights, was properly 
mailed to the veteran and a RO hearing in February 1996 is 
accepted as a timely filed NOD.

5.  No SOC on the new issues involved in the June 1995 rating 
decision was provided to the veteran or his representative 
until February 1999.

6.  In a rating decision dated March 31, 1998, the M&ROC 
denied service connection for conditions including chronic 
fatigue, various undiagnosed illnesses and a mental disorder; 
notice of this rating decision, including an explanation of 
his appellate rights, was mailed to the veteran and his 
accredited representative on May 13, 1998.

7.  A notice of disagreement (NOD) with this decision was 
received by the M&ROC on October 19, 1998, and an SOC was 
mailed to the veteran and his accredited representative on 
February 12, 1999.

8.  A letter from United States Senator Tom Daschle, 
inquiring as to the status of the veteran's appeal, was 
mailed on or about May 21, 1999, and is deemed to have been 
received by the M&ROC on that date.

9.  No other communications from the veteran, his accredited 
representative, or any other person or entity acting on his 
behalf were received by the M&ROC between the date of 
issuance of the SOC in February 1999, and the date of receipt 
of Senator Daschle's letter in May 1999.


CONCLUSIONS OF LAW

A timely substantive appeal was not filed relative to the 
veteran's claim for service connection for chronic fatigue, 
various undiagnosed illnesses and a mental disorder, and his 
appeal was properly closed.  38 U.S.C.A. §§ 1110, 1117, 
5107(b); 5108, 7104(b); 7105 (West 2002); 38 C.F.R. §§ 3.156, 
3.303, 3.317, 19.29, 19.32, 20.200, 20.202, 20.300, 20.301, 
20.302, 20.303, 20.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) (codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)). This law 
eliminated the former statutory requirement that claims be 
well grounded. Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have also been enacted.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.

The Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim. 
See Holliday v. Principi, 14 Vet. App. 282-83 (2001).  The 
Board finds that resolution of the issue on appeal is based 
on the operation of law and that the VCAA is generally not 
applicable.

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en 
banc), the Court held that the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in the matter.  The 
Board finds that such is the case as to the issue here on 
appeal.  As explained below, the issue on appeal is a 
procedural one, i.e. appellant's failure to file a timely 
substantive appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.202, 20.302 (West 2002).  Therefore, based on 
the Court's decision in Manning, the Board concludes that the 
appellant's claim is not subject to the provisions of the 
VCAA.

Notwithstanding the fact that the VCAA appears to be 
inapplicable in this case, the appellant has been accorded 
ample opportunity to present evidence and argument as 
required by the Court's jurisprudence in general. See also 
38 C.F.R. § 3.303 (2002). The RO notified the veteran of 
relevant provisions of 38 C.F.R. and he has been provided 
with copies of all relevant correspondence between himself 
and VA that pertain to the issue of the timeliness of his 
substantive appeal.

Law and Regulation

Under the VA's appellate scheme, a perfected appeal consists 
of a timely filed Notice of Disagreement in writing and, 
after a Statement of the Case has been furnished, a timely 
filed Substantive Appeal.  38 C.F.R. § 20.200 (2003).

Law and regulations allow the Board to address questions 
pertaining to its jurisdictional authority to review a 
particular case, including, but not limited to, determining 
whether Notices of Disagreement and Substantive Appeals are 
adequate and timely.  The Board may dismiss any case over 
which it does not have jurisdiction.  38 U.S.C.A. 
§ 7105(d)(3) (West 2002); 38 C.F.R. § 20.101(d) (2003).

The law outlines the basic process by which an appeal is 
perfected from an adverse decision of the VA:

(1) Where the claimant, or the claimant's 
representative, within the time specified 
in this chapter [38 U.S.C.A. §§ 7101 et 
seq.], files a notice of disagreement 
with the decision of the agency of 
original jurisdiction, such agency will 
take such development or review action as 
it deems proper under the provisions of 
regulations not inconsistent with this 
title.  If such action does not resolve 
the disagreement either by granting the 
benefit sought or through withdrawal of 
the notice of disagreement, such agency 
shall prepare a statement of the case.  A 
statement of the case shall include the 
following: 

(A) A summary of the evidence in the case 
pertinent to the issue or issues with which 
disagreement has been expressed. 
(B) A citation to pertinent laws and 
regulations and a discussion of how such laws 
and regulations affect the agency's decision. 
(C) The decision on each issue and a summary 
of the reasons for such decision....

(3) Copies of the "statement of the 
case" prescribed in paragraph (1) of 
this subsection will be submitted to the 
claimant and to the claimant's 
representative, if there is one.  The 
claimant will be afforded a period of 
sixty days from the date the statement of 
the case is mailed to file the formal 
appeal.  This may be extended for a 
reasonable period on request for good 
cause shown.  The appeal should set out 
specific allegations of error of fact or 
law, such allegations related to specific 
items in the statement of the case.  The 
benefits sought on appeal must be clearly 
identified.  The agency of original 
jurisdiction may close the case for 
failure to respond after receipt of the 
statement of the case, but questions as 
to timeliness or adequacy of response 
shall be determined by the Board of 
Veterans' Appeals.  38 U.S.C.A. § 7105(d) 
(West 2002)

VA has promulgated regulations enacting the law's 
requirements.  These regulations also provide that a 
Substantive Appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the Statement 
of the Case to the appellant, or within the remainder of the 
1-year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  The date of mailing of the Statement of the Case will 
be presumed to be the same as the date of the Statement of 
the Case and the date of mailing the letter of notification 
of the determination will be presumed to be the same as the 
date of that letter for purposes of determining whether an 
appeal has been timely filed.  38 C.F.R. § 20.302(b) (2003).

A substantive appeal consists of a properly completed VA Form 
9, or other "correspondence" containing the necessary 
information.  38 C.F.R. § 20.202 (2000).  A substantive 
appeal must generally identify the issues being appealed and 
set out specific arguments relating to errors of fact or law.  
Id.  However, the Board will construe any "arguments" 
liberally, and will not presume that an appellant agrees with 
any statement of fact contained in an SOC even if not 
specifically contested.  Id.  The substantive appeal may be 
filed by either the claimant personally, or his or her proper 
representative.  38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.301 
(2000).  

An extension of the period for filing a substantive appeal 
may be granted for good cause.  38 U.S.C.A. § 7105(d)(3); 
38 C.F.R. § 20.303 (2000).  However, a request for extension 
must be in writing and must be made prior to expiration of 
the time limit for filing the substantive appeal.  Id.  
Filing additional evidence does not extend the time limit for 
filing a substantive appeal.  38 C.F.R. § 20.304 (2000).  

Factual Background

The veteran's claim of service connection for multiple 
disabilities as secondary to undiagnosed illness is complex.  
The veteran first filed a claim of service connection for 
Persian Gulf Syndrome in July 1994.  Following evidentiary 
development, the RO issued a decision in November 1994 
denying entitlement to service connection for chronic fatigue 
syndrome and for mental disorder.

The veteran's representative argues that the veteran's appeal 
should be deemed to stem from the January 9, 1995 notice of 
disagreement (on VA Form 21-4138) with this November 1994 
rating decision denying service connection for chronic 
fatigue syndrome and a mental disorder, or in the alternative 
from the February 1996 notice of disagreement with the 
subsequent June 1995 rating decision denying service 
connection for multiple disabilities as undiagnosed 
illnesses.

With regard to the appellate status of these rating 
decisions, the Board notes that the veteran filed a timely 
NOD, specifically identifying the November 1994 rating 
decision, in January 1995.  An SOC was issued in January 1995 
as to the issues denied in November 1994, chronic fatigue 
syndrome and a mental disorder.  Thus, the veteran had one 
year from the date of the November 1994 rating decision to 
perfect an appeal of service connection for chronic fatigue 
syndrome and a mental disorder, i.e. November 18, 1995.

Subsequent to the January 1995 SOC, the veteran submitted a 
variety of documents.  First he submitted a statement in 
March 1995 with attached medical records, lay statements, and 
information from the military regarding possible 
symptomatology following service in the SWA.  In the March 
1995 statement, the veteran requested a hearing and 
identified the various pieces of evidence, concluding with a 
request the RO obtain VA medical records.  

In June 1995, the veteran requested that the hearing on his 
appeal be canceled and requested that his claim be considered 
under the presumptive provisions of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317, pertaining to chronic disability resulting 
from an undiagnosed illness.  While the veteran urges that 
this be accepted as a substantive appeal or a request for 
extension of time, the Board finds that it's request for a 
delay in certification of his appeal contains no language 
which can reasonably constitute a substantive appeal of the 
issues involved, and did not request an extension of time for 
filing a substantive appeal as to the November 1994 rating 
decision.  See 38 C.F.R. §§ 20.202, 20,302, 20.303.  The 
Board notes the veteran had over four months remaining to 
perfect his appeal or request an extension of time regarding 
the November 1994 decision.

Thereafter, a June 1995 rating decision by VA's Louisville, 
Kentucky RO, denied the veteran's claims for fatigue due to 
an undiagnosed illness, mood changes, memory loss, and speech 
impairment due to an undiagnosed illness, as well as multiple 
other new disabilities not specifically addressed in the 
November 1994 rating decision.  The rating decision 
considered the November 1994 issues under the new law and 
regulations as requested in the June 1995 statement from the 
veteran.  This was treated as a new decision by the 
Louisville RO, which was then acting as the agency of 
original jurisdiction under Veterans Benefit Administration 
(VBA) rules channeling all Persian Gulf War claims to the 
Louisville office for initial review.  The veteran was fully 
apprised of the decision and of his appellate rights in the 
Louisville RO's letter dated July 10, 1995.  Later that 
month, the veteran requested a hearing at the M&ROC in Sioux 
Falls with respect to the issues decided in the June 1995 
rating decision.  

Because the November 1995 deadline for a substantive appeal 
passed without submittal of a substantive appeal addressing 
the issues of service connection for chronic fatigue syndrome 
and mental disorder, the November 1994 rating decision became 
final.  This closed the appeal for CFS and a mental disorder 
under both a theory of direct service connection and pursuant 
to the newly enacted 38 C.F.R. § 3.317.  Although the June 
1995 rating decision addressed CFS and mental disorder under 
a different theory of entitlement, they remained the same 
claim as that denied in November 1994, and addressed by the 
January 1995 SOC.  The subsequent decision did not toll the 
November 1995 deadline for perfecting the appeal for service 
connection.

At the hearing on the issues newly adjudicated in July 1995, 
conducted in February 1996, the veteran's representative 
raised arguments that the Board construes as expressing 
disagreement with the June 1995 rating decision.  The hearing 
transcript is therefore considered as an NOD as to the issues 
of service connection for headaches, joint and muscle pain, 
sleep disturbances including night sweats, skin rash, 
diarrhea, mood changes, memory loss and speech impairment, 
due to an undiagnosed illness.  

The February 1996 NOD thus placed the issues of service 
connection for these various disabilities due to undiagnosed 
illness in appellate status, where they remained until a 
Statement of the Case was issued addressing them.  This 
failure of the RO to provide an SOC effectively tolled the 
deadline for perfecting the appeal until 60 days after the 
February 1999 SOC.  Thus enabling the veteran to perfect his 
appeal, stemming from the June 1995 decision, through the 
submittal of a substantive appeal through April 1999.  See 
Manlincon v. West, 12 Vet. App. 238 (1999); see also 
Archibold v. Brown, 9 Vet. App. 124, 130 (1996).

Subsequent to the February 1996 hearing, the veteran 
submitted large quantities of medical records and, in April 
1996, another rating decision was issued by the Sioux Falls 
M&ROC which continued to deny service connection for multiple 
conditions claimed as undiagnosed illnesses.  The veteran was 
informed of this decision in May 1996, and he was informed of 
his right to appeal that rating decision.

Slightly later in May 1996, the veteran received a letter 
from the Louisville RO, advising him that that office had 
received "your claim for disability benefits based on 
Persian Gulf War service," and advising him to submit more 
evidence.  In July 1996, the veteran complied with 
Louisville's request, expressing frustration with the 
benefits system, disagreement with the result in his case, 
and understandable confusion concerning the numerous requests 
for him to submit "evidence that should already be in my 
file."  Although expressing continuing disagreement with the 
outcome of his claim, this may not be considered a 
substantive appeal, since no SOC had been issued.  
38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  

In July 1997, the veteran's accredited representative 
submitted various statements and evidence to the M&ROC, and 
requested that that office "Re-Open a Service Connected 
Claim for the Conditions Listed on the VA Form 21-4138 dated 
July 16, 1997."  These included fatigue, headaches, joint 
pain, muscle pain, sleep disturbances (to include night 
sweats, hot flashes and chills), gastrointestinal disorder 
(to include diarrhea, nausea and chills), dry mouth, blurred 
vision and a skin condition (to include discoid lupus).  In 
March 1998 the M&ROC issued a rating decision denying service 
connection for these conditions, including a denial of 
service connection on a presumptive basis for claimed 
undiagnosed illness.  See 38 U.S.C.A. §§ 1110, 1117 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2003).  From the cover 
letter, it appears the RO did not mail the veteran the 
decision until May 13, 1998.

Under the scheme noted above, the veteran had one year to 
file a notice of disagreement with this decision, i.e. by May 
13, 1999.  On October 19, 1998, the M&ROC received a notice 
from the veteran's accredited representative, expressing 
disagreement with the March 1998 rating decision.  This was 
accepted as the veteran's NOD, and on February 12, 1999, the 
M&ROC mailed a statement of the case to the veteran and his 
representative.  The SOC advised both the veteran and his 
representative that "[y]ou must file your appeal with this 
office within 60 days from the date of this letter or within 
the remainder, if any, of the one-year period from the date 
of the letter notifying you of the action that you have 
appealed.  If we do not hear from you within this period, we 
will close your case.  If you need more time to file your 
appeal, you should request more time before the time limit 
for filing your appeal expires" (emphasis in original).  A 
VA Form 9 (Appeal to Board of Veterans' Appeals) was enclosed 
in the M&ROC's notification letter.

As noted above, because the June 1995 rating decision denying 
multiple disabilities remained in appellate status pending 
the issuance of a SOC the deadline for submittal of a 
substantive appeal was effectively tolled.  The February 1999 
SOC finally addressed those issues.  The veteran therefore 
had 60 days from the date of February 1999 SOC to file a 
timely substantive appeal.  

With regard to the March 1998 rating decision, mailed to the 
veteran on May 13, 1998, a substantive appeal would be timely 
if received before May 13, 1999.  There are no communications 
from the veteran or his proper representative that satisfies 
the requirements for a timely substantive appeal.

Subsequent to the February 1999 SOC, the M&ROC was contacted 
by telephone by the veteran's representative, who initiated a 
claim for service connection for PTSD.  A contemporaneous 
"deferred rating decision" (VA Form 21-6789) documents this 
call, and does not contain an indication that the 
representative made any reference to the veteran's appeal on 
the issues noted in the February 1999 SOC.  In March 1999, 
the M&ROC received another letter from the veteran's 
representative, responding to a February 1999 letter from the 
M&ROC requesting "stressor" information to support the 
veteran's PTSD claim.  Neither the March 1999 letter nor its 
attachments make reference to the veteran's appeal or the 
February 1999 SOC, although the letter itself does discuss a 
separate service connection claim that was then pending.

The next communication in the claims file is a letter from 
United States Senator Tom Daschle, dated May 21, 1999.  The 
letter is not postmarked, and will be deemed by the Board to 
have been received in the M&ROC on the date on which it was 
written.  The letter indicates that the veteran complained of 
suffering from a myriad of health complaints, and expressed 
to Senator Daschle's staff his frustration with 
"difficulties he has encountered with his application for 
service-connected disability."  Even assuming arguendo that 
this complied with the requirements of a substantive appeal 
(it is not from a proper representative as required by 
38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.301), it was 
received after the May 13, 1999 deadline.  

The next communication from the veteran is a letter dated 
August 3, 1999, expressing disagreement with the M&ROC's June 
1999 response to Senator Daschle's office, which advised that 
"the time limit on [the veteran's claim has now expired."  
On August 25, 1999, the RO responded to this letter, formally 
advising the veteran that a substantive appeal had not been 
timely received following the February 1999 SOC, and advising 
him that a new NOD as to this issue would be required if he 
wished to appeal the determination.  An NOD was received from 
the veteran's representative in September 1999, an SOC was 
issued later that month, and the veteran's substantive appeal 
was received in October 1999.  The substantive appeal refers 
to the representative's August 1999 letter and September 1, 
1999 NOD as to asserted errors of fact or law.  

The substantive appeal also requests review by the Board of 
Veterans' Appeals (Board) as to "the issues of service 
connection for PTSD, various undiagnosed illnesses, chronic 
fatigue and a mental disorder," and waives further 
consideration by the agency of original jurisdiction (the 
M&ROC).  However, a review of the file indicates that the 
veteran's claim for service connection for PTSD had not been 
finally determined when the substantive appeal was received 
by the RO in October 1999 (a January 2000 rating decision 
denies this claim).  Since no NOD has been filed as to that 
issue, the Board has no jurisdiction to review the claim.  
See 38 U.S.C.A. § 7105(b)(1)-(c) (West 2002); 38 C.F.R. 
§ 20.302(a) (2003); Rowell v. Principi, 4 Vet. App. 9, 14-17 
(1993).  Because the Board concludes, that the veteran failed 
to file a timely substantive appeal as to the other issues, 
the RO's November 1994, June 1995, and March 1998 rating 
decisions denying service connection are final, and no active 
claim exists.  See generally 38 U.S.C.A. §§ 5108, 7104(b); 
38 C.F.R. § 3.156(a).  Barnett v. Brown, 83 F.3d 1380, 1384 
(Fed. Cir. 1996) (finally denied claims may be reopened and 
reconsidered only if new and material evidence has been 
submitted).  

Here, the timeliness and adequacy of the January 1995, 
February 1996, and October 1998 NODs are conceded, and the 
issue is limited to whether a timely substantive appeal was 
ever filed following the January 1995 or February 1999 SOCs 
with regard to any of the previous rating decisions 
addressing the issues.

In the present case, the veteran submitted additional 
evidence to "re-open" his claim for service connection in 
July 1997.  Neither his representative's letter nor his 
statement on VA Form 21-4138 expresses any disagreement with 
the March 1997 rating decision, and cannot be considered an 
NOD with the March 1997 decision.  Moreover, the veteran's 
October 1998 NOD explicitly attaches to the "rating decision 
of 3-31-98."  The M&ROC's February 1999 SOC provided the 
veteran and his representative with the information required 
by the law and VA regulations (see 38 U.S.C.A. § 7105(d)(1); 
38 C.F.R. § 19.29 (2000)), and plainly informed the veteran 
of the time limits for submitting a substantive appeal.  When 
no communication was received from the veteran or his 
representative within the 60-day period following the 
issuance of the SOC for the June 1995 issues, or within the 
one-year period following the mailing of notification of the 
rating decision for the November 1994 and March 1998 issues, 
the M&ROC properly closed the veteran's appeals.  No 
notification to the veteran of this action was required.  See 
38 C.F.R. § 19.32 (2003).

The Board acknowledges that the Court has previously 
determined that issuance of an SOC is not an absolute 
requirement for acceptance of a substantive appeal by the 
Board.  See Archbold v. Brown, 9 Vet. App. 124, 132 (1996).  
However, the Board distinguishes the present case from 
Archbold, in that none of the special circumstances 
identified by the Court in that appeal are present here: 
i.e., the veteran's July 1996 statement does not 
"specifically identif[y] the issue appealed" or contain 
"specific arguments as to the errors made by the RO;" nor 
was it accepted and reviewed directly by the Board, thus 
creating a waiver situation, such as in Beyrle, infra, or 
requiring action by the Board to notify the veteran if the 
statement was not sufficient to constitute an appeal.  See 
Archbold, 9 Vet. App. at 132. 

Following the receipt of the veteran's July 1996 statement, 
and the accompanying evidence, the Louisville RO again denied 
service connection for the conditions claimed, in a March 
1997 rating decision.  The Louisville RO's notification 
letter again notifies the veteran of his appellate rights.  
The next correspondence from the veteran or his 
representative was the July 1997 letter, noted above in the 
first paragraph of this decision, requesting that the claim 
be reopened.

Finally, the Board agrees with the veteran's representative 
that the Court has held that failure to file a timely 
substantive appeal "does not automatically foreclose an 
appeal, render a claim final, or deprive the [Board] of 
jurisdiction," noting that "the statute and regulations do 
not require an RO to close a claim [for failure to respond to 
an SOC]; nor do they provide that the claim will become 
final."  Rowell, 4 Vet. App. at 17.  However, these 
decisions are generally directed at avoiding a finding that 
the Board issued a decision without jurisdiction to consider 
the issues.  The Court has held that if the Board completes 
review of a claim placed in appellate status by the filing of 
an NOD, it will constitute a waiver of the filing of a 
substantive appeal as to the issues considered.  See Beyrle 
v. Brown, 9 Vet. App. 24, 27-28 (1996).  However, in a case 
such as the present one, where a substantive appeal was not 
timely filed, no request for extension has been submitted, 
the RO has closed the claim and no other act by VA 
constitutes a waiver of the filing requirement, dismissal of 
a claimant's appeal is warranted and proper.  See Roy v. 
Brown, 5 Vet. App. 554, 556-7 (1993) (distinguishing Rowell 
and upholding dismissal of appeal for failure to file a 
timely substantive appeal).


ORDER

A timely substantive appeal not having been timely filed 
relative to the veteran's claim for service connection for 
chronic fatigue, various undiagnosed illnesses and a mental 
disorder, the appeal is denied.




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



